Exhibit 12.01 Statement of Computation of Ratio of Earnings to Fixed Charges Questar Pipeline Company Ratio of Earnings to Fixed Charges 6 Months Ended June 30, Year Ended December 31, (dollars in millions) Earnings Income before income taxes Plus interest expense Plus allowance for borrowed funds used during construction Plus distributions from unconsolidated affiliates Less income from unconsolidated affiliates Plus interest portion of rental expense Fixed Charges Interest expense Plus allowance for borrowed funds used during construction Plus interest portion of rental expense Ratio of Earnings to Fixed Charges For purposes of this presentation, earnings represent income before income taxes adjusted for fixed charges, earnings and distributions of unconsolidated affiliates.Fixed charges consist of total interest charges (expensed and capitalized), amortization of debt issuance costs and the losses from reacquired debt, and the interest portion of rental expense estimated at 50%.
